DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it utilizes the legal phraseology comprise and appears to be over maximum of 150 words in length.  Correction is required.  See MPEP § 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 11, 14, 16, 18-19 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Bonnette et al. (U.S. Patent No. 6,032,367) hereinafter Bonnette.
Regarding claim 1, Bonnette teaches a cutting device (10) for cutting a pipe of a set diameter (Abstract), the cutting device comprising an annular support body (14, 16) defining an axial space (24) into which a pipe to be cut can be inserted (Figures 1 and 2), the annular support body formed of a rigid material (Col. 5, Lines 60-63) and comprising a blade-bearing portion (14, 34) and a non-blade-bearing portion (16,26,27), the blade-bearing portion being secured to the non-blade-bearing portion by a hinge mechanism (22) allowing the two portions to be movable between an open position, in which the pipe can be inserted and removed from the body, and a closed position, in which the pipe, once inserted, is engaged by and axially aligned with the annular support body (Col. 4, Lines 6-10; Figures 1 and 3), wherein a part (12, 14, 31, 32)(Col. 5, Lines 7-17) of the blade-bearing portion spaced from the hinge mechanism comprises a blade (34) that protrudes radially inwards of the annular body, such that in 
Regarding claim 7, Bonnette teaches wherein at least one of the blade-bearing portion and the non-blade-bearing portion of the annular support body comprises a recess (30) having a depth aligned with the longitudinal axis of the annular support body (Figure 1).
Regarding claim 8, Bonnette teaches wherein the non-blade-bearing portion of the annular support body is unitary (Figure 2).
Regarding claim 11, Bonnette teaches wherein a cylindrical outer surface of the annular support body is ridged (Figures 1 and 2; Col. 4, Lines 30-33).
Regarding claim 14, Bonnette teaches wherein the hinge mechanism (22) comprises a cylindrical shaft (Figure 2; Examiner notes the cylindrical shaft to include both portions of the housing 14 and 16).
Regarding claim 16, Bonnette teaches a cutting device according to claim 1, wherein the blade bearing portion of the annular support body comprises a part- cylindrical inner surface (X1) and the non-blade-bearing portion of the annular support body comprises a part-cylindrical inner surface (X2), and wherein a radius of the part-cylindrical inner surface of at least one of the non-blade-bearing portion and the non-blade-bearing portion is less than or equal to a radius of the pipe to be cut so as to provide an interference fit that grips the pipe to be cut (See annotated Figure 3 below and Figure 1).

    PNG
    media_image1.png
    665
    567
    media_image1.png
    Greyscale


Regarding claim 18, Bonnette teaches a cutting device (10) for cutting a pipe of a set diameter (Abstract), the cutting device comprising an annular support body (14, 16) defining an axial space (24) into which a pipe to be cut can be inserted (Figures 1 and 3), the annular support body formed of a rigid material (Col. 5, Lines 60-63) and comprising a blade-bearing portion (14,34) and a non-blade-bearing portion (16,26,27), the blade-bearing portion being secured to the non-blade-bearing portion by a hinge mechanism (22) allowing the two portions to be moveable between an open position and a closed position (Col. 4, Lines 6-10; Figures 1 and 3), wherein at least one of the blade-bearing portion and the non-blade- bearing portion comprises a part-cylindrical 

Regarding claim 19, Bonnette teaches wherein the blade-bearing portion comprises a blade (34) that protrudes radially inwards of the annular body, such that, in use, the urging of the two portions towards the closed position urges the pipe against the blade so that rotation of the cutting device around the pipe cuts the pipe (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (U.S. Patent No. 6,032,367) in view of Whittaker (U.S. Patent No. 8,601,697).
Regarding claim 2, Bonnette does not provide wherein the blade comprises a linear cutting edge.
Whittaker teaches it is old and well known in the art of cylindrical pipe cutters to provide a device with a housing (18) utilizing a linear blade edge (90,92) (Figure 15).


Regarding claim 3, Bonnette in view of Whittaker provides wherein one or both ends of the linear cutting edge (90,92 Figure 15 Whittaker) are encased in the rigid material of the blade-bearing portion of the annular support body (Figures 1-3 of Bonnette).

Regarding claim 4, the device of Bonnette in view of Whitaker provides, wherein one end of the linear cutting edge (90,92 Figure 15 Whittaker) is encased in the rigid material of the blade- bearing portion of the annular support body such that the blade forms a triangular protrusion with an exposed point (Figures 1-3 of Bonnette).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (U.S. Patent No. 6,032,367) in view of Stokes (U.S. Patent Pub. No. 2014/0082850).

Taylor teaches it is old and well known in the art of handheld cylindrical pipe cutters to have a device (10) with two cylindrical housing portions (12, 14) coupled together via a screw (16) whereby the blade (38) is fixed between the two housing portions (Figures 1 and 3; Col. 2, Lines 29-31).
One of ordinary skill in the art would have good reason to housing couplings which are known to be useful for a particular cutting function. There are a finite number of possible couplings which pertain to a handheld cutting device and allow for the tool to be coupled together allow for the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable coupling  in an attempt to provide an improved cutting function for the pipe cutter, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (U.S. Patent No. 6,032,367) in view of Stokes (U.S. Patent Pub. No. 2014/0082850).
Regarding claims 9 and 10, Bonnette does not provide wherein the annular support body comprises a plastics material or wherein the annular support body comprises a glass filled plastic.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Bonnette to incorporate the teachings of Stokes to provide a housing of plastic material. Doing so provides a low cost material with high impact strength capable of being used in a variety of application as desired by the user (Paragraph 0055). 

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (U.S. Patent No. 6,032,367) in view of Schulz (U.S. Patent No. 5.711.077).
Regarding claims 12 and 13, Bonnette does not provide wherein the device further comprises a removable guard for engagement with the annular support body and alignment with the longitudinal axis of the annular support body when the cutting device is not in use or wherein the removable guard comprises a cap at both ends.
Schulz teaches it is old and well known in the art of handheld cutting tools to provide a cutting device (10) with a blade (14, 16) and a removable guard (90) for engagement with an annular support body (12) and alignment with the longitudinal axis of the annular support body when the cutting device is not in use and wherein the removable guard comprises a cap (20) at both ends (Figures 3 and 4; Col. 3, Lines 45-53; Examiner notes the guard 90 is removable via the retaining bolt 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Bonnette to incorporate the teachings of SChulz to provide the handheld cutting device with a blade guard. In doing so, protects the operator from the blade providing a safety benefit (Col. 1, Lines 36-39).
	
Regarding claim 20, Bonnette teaches a device (10) for cutting a pipe of a set diameter (Abstract), the cutting device comprising an annular support (14, 16) body defining an axial space (24) into which a pipe to be cut can be inserted (Figures 1 and 3), the annular support body formed of a rigid material (Col. 5, Lines 60-63) and comprising a blade-bearing portion (14, 34) and a non-blade-bearing portion (16, 26,27), the blade-bearing portion being secured to the non-blade-bearing portion by a hinge mechanism (22) allowing the two portions to be moveable between an open 
Bonnette does not teach a removable guard for engagement with the annular support body and alignment with the longitudinal axis of the annular support body when the cutting device is not in use.
Schulz teaches it is old and well known in the art of handheld cutting tools to provide a cutting device (10) with a blade (14, 16) and a removable guard (90) for engagement with an annular support body (12) and alignment with the longitudinal axis of the annular support body when the cutting device is not in use (Figures 3 and 4; Col. 3, Lines 45-53; Examiner notes the guard 90 is removable via the retaining bolt 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Bonnette to incorporate the teachings of SChulz to provide the handheld cutting device with a blade guard. In doing so, protects the operator from the blade providing a safety benefit (Col. 1, Lines 36-39).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (U.S. Patent No. 6,032,367).
Regarding claim 15, Bonnette only provides a single hinge (22) utilized within two hinge portions. Bonnette does not provide wherein the hinge mechanism comprises two or more pegs, wherein the pegs are configured to be received by two or more hinge recesses.
One of ordinary skill in the art would have good reason to pursue mulitple pivot points which are known to be useful for a particular pivot cutting function. There are a finite number of possible hinge mechanisms which pertain to a handheld cutting device and allow for the pipe cutter to pivot providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable number of pivot pins in an attempt to provide an improved pivot function for the pipe cutter, as a person with ordinary skill has good reason to pursue the known options within his or her .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (U.S. Patent No. 6,032,367) in view of Ramping (U.S. Patent Pub. No. 2012/0023752).
Regarding claim 17, Bonnette does not provide wherein the non-blade-bearing portion comprises a blade alignment indicator.
Rampling teaches it is old and well known in handheld pipe cutters to provide a device with a housing (18) and a non-blade bearing portion (bottom of housing 18) with a blade alignment indicator (10) (Figure 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Whittaker to incorporate the teachings of Rampling to provide a pipe cutter housing with a blade alignment indicator. Doing so ensures that the cutting blade of the tool is aligned with the desired cutting position (Paragraph 0039).

    PNG
    media_image2.png
    522
    495
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RICHARD D CROSBY JR/Examiner, Art Unit 3724